                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 BARBARA LYNCH                                                         CIVIL ACTION

 VERSUS                                                                NO. 18-5361

 FORGE FABRICATION SERVICES, LLC                                       SECTION A(3)


                                    ORDER AND REASONS

       The following motions are before the Court:

       Rule 12(b)(6) Motion to Dismiss (Rec. Doc. 8) filed by Defendant Forge Fabrication

Services, LLC (“Forge”). Plaintiff Barbara Lynch opposes the motion (Rec. Doc. 18) and Forge

replied (Rec. Doc. 29). This motion, noticed for submission on February 6, 2019, is before the

Court on the briefs without oral argument.

       Rule 12(b)(6) Motion to Dismiss Claims Raised in Plaintiff’s Amended Complaint

(Rec. Doc. 32) filed by Forge. Plaintiff opposes the motion (Rec. Doc. 38) and Forge replied

(Rec. Doc. 42). This motion, noticed for submission on February 6, 2019, is before the Court on

the briefs without oral argument.

       Having considered the motions, memoranda of counsel, the oppositions, the replies, the

record, and the applicable law, the Court finds that Defendant’s Rule 12(b)(6) Motion to

Dismiss (Rec. Doc. 8) and Rule 12(b)(6) Motion to Dismiss Claims Raised in Plaintiff’s

Amended Complaint (Rec. Doc. 32) are GRANTED in part and DENIED in part for the

reasons set forth below.

I.     Background

        Around December 18, 2017, Lynch received a raise and job promotion as an employee at

Forge. (Rec. Doc. 31 Amended Complaint, ¶ 5). Contemporaneous with the raise, Lynch alleges


                                             Page 1 of 11
that a co-worker, Thomas Keegan, began to make harassing epithets concerning Lynch’s race,

gender, and age. (Id. at 10-15). Lynch also alleges that several co-workers began to refuse to

cooperate with her which created a hostile work environment that impeded her ability to perform

her job. (Id. at 14). After verbal complaints regarding her co-workers’ behavior, Lynch sent an

email to her supervisor, Marc Distefano. (Id. at 45). The following day, Forge terminated Lynch

because of a “corporate restructure.” (Id. at 48). Lynch alleges that her discharge was not

because of a “corporate restructuring,” but rather, the discharge was a retaliation for her

complaint and related to her race, gender, and age. (Id. at 52-53).

       Lynch brought the instant suit alleging claims pursuant to 42 U.S.C. § 1981. (Rec. Doc. 1

Complaint, ¶ 1). Lynch has since filed a nearly identical Amended Complaint alleging claims

also pursuant to Title VII, 42 U.S.C. § 2000(e) et seq., and the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 621 et seq. (Rec. Doc. 31, ¶ 1). Prior to the Amended

Complaint, Forge filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. After the Amended Complaint, Forge filed a second motion to dismiss pursuant

to Rule 12(b)(6).

II.    Legal Standard

       In the context of a motion to dismiss the Court must accept all factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor. Lormand v. US

Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009) (citing Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308 (2007); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Lovick v. Ritemoney,

Ltd., 378 F.3d 433, 437 (5th Cir. 2004)). However, the foregoing tenet is inapplicable to legal

conclusions. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Thread-bare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice. Id. (citing Bell



                                            Page 2 of 11
Atlantic Corp. v. Twombly, 550, U.S. 544, 555 (2007)).

        The central issue in a Rule 12(b)(6) motion to dismiss is whether, in the light most

favorable to the plaintiff, the complaint states a valid claim for relief. Gentilello v. Rege, 627

F.3d 540, 544 (5th Cir. 2010) (quoting Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008)).

To avoid dismissal, a plaintiff must plead sufficient facts to “state a claim for relief that is

plausible on its face.” Id. (quoting Iqbal, 129 S. Ct. at 1949). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. The Court does not accept as true

“conclusory allegations, unwarranted factual inferences, or legal conclusions.” Id. (quoting

Plotkin v. IP Axess, Inc., 407 F.3d 690, 696 (5th Cir. 2005)). Legal conclusions must be

supported by factual allegations. Id. (quoting Iqbal, 129 S. Ct. at 1950).

III.    Discussion

        In the first motion to dismiss, Forge contends that Lynch only asserted claims under 42

U.S.C. § 1981 which only prohibits harassment, discrimination and retaliation on the basis of

race. (Rec. Doc. 8, p. 1). Forge also argues that Lynch has not alleged facts to state such a claim

pursuant to 42 U.S.C. § 1981. (Id. at 2). In the second motion to dismiss, Forge argues that

Lynch’s complaint doesn’t state any actionable harassment claim because: (1) the harassment

Lynch alleges was not objective based on her protected characteristics; (2) Lynch does not allege

that she was subjected to severe and pervasive harassment; and (3) Lynch does not allege facts

from which one could plausibly conclude Forge knew or should have known of the alleged

harassment. (Rec. Doc. 32, p. 1-2). Forge also argues that the Court should dismiss Lynch’s

retaliation claims because she has not plead sufficient facts to show that she engaged in a

protected activity, and the Court should dismiss Lynch’s discrimination claims because the



                                             Page 3 of 11
amended complaint fails to show her entitlement to a “cat’s paw” theory of liability. (Id. at 2).

   A. Harassment under Title VII, 42 U.S.C. § 1981, ADEA

       Harassment claims pursuant to Title VII, 42 U.S.C. § 1981, and the ADEA are analyzed

under the same framework. Deidol v. Best Chevrolet, Inc., 655 F.3d 435, 441 (5th Cir. 2011);

Walker v. Thompson, 214 F.3d 615, 625 (5th Cir. 2000). In order to establish a prima facie case

of harassment constituting a hostile work environment, the plaintiff must show that: (1) the

employee belongs to a protected group; (2) the employee was subjected to unwelcome

harassment; (3) the harassment complained of was based on the protected characteristic; (4) the

harassment complained of affected a term, condition, or privilege of employment; and (5) the

employer knew or should have known of the harassment in question and failed to take prompt

remedial action. Celestine v. Petroleos De Venezuela, 266 F.3d 343, 353 (5th Cir.2001). The

Court notes that “a plaintiff need not make out a prima facie case of harassment in order to

survive a Rule 12(b)(6) motion to dismiss for failure to state a claim.” Raj v. Louisiana State

Univ., 714 F.3d 322, 331 (5th Cir.2013). The Court needs to determine only whether Lynch

“pleaded factual content [that] allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937; see

Sobranes Recovery Pool I, LLC v. Todd & Hughes Const. Corp., 509 F.3d 216, 221 (5th

Cir.2007).

       For harassment to affect a term, condition or privilege of employment, the conduct must

be “sufficiently severe or pervasive to alter the conditions of the victim's employment and create

an abusive working environment.” Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir.2002)

(quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d 295

(1993)). In determining whether a claim of a hostile work environment is actionable, the



                                            Page 4 of 11
reviewing court must consider all of the circumstances, including: (1) the frequency of the

discriminatory conduct; (2) the severity of the conduct; (3) whether it is physically threatening or

humiliating or a mere offensive utterance; and (4) whether it unreasonably interferes with an

employee's work performance. Id. at 787–788 (citing Harris v. Forklift Systems, Inc., 510 U.S.

17, 23, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993)). The discriminatory conduct must be severe or

pervasive enough as to create an objectively hostile or abusive work environment. Walker v.

Thompson, 214 F.3d 615, 625 (5th Cir. 2000).

       The above inquiries serve to ensure that Title VII does not become a “a general civility

code,” Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 80, 118 S.Ct. 998, 140

L.Ed.2d 201 (1998), for it is well-settled that the mere utterance of “an ethnic or racial epithet

which engenders offensive feelings in an employee” does not sufficiently alter the terms and

conditions of employment in a way that violates Title VII. Faragher v. City of Boca Raton, 524

U.S. 775 at 787, 118 S.Ct. 2275, 141 L.Ed.2d 662 (quoting Rogers v. EEOC, 454 F.2d 234, 238

(5th Cir1971)). Thus, Title VII is only violated when the workplace is “permeated with

‘discriminatory intimidation, ridicule and insult’ that is sufficiently severe or pervasive to alter

the conditions of the victim's employment and create an abusive working environment.” Nat'l

Passenger Railroad Co. v. Morgan, 536 U.S. 101, 116, 122 S.Ct. 2061, 153 L.Ed.2d 106 (2002)

(quoting Harris v. Forklift Systems, Inc., 510 U.S. at 21)).

       In the Amended Complaint, Lynch asserts that Forge is liable for harassment she endured

because of her race, age, and gender. As an African-American, Lynch asserts claims that she was

subjected to harassing epithets about her race. (Rec. Doc. 31, ¶ 4). Lynch alleges that after she

received a job promotion, her co-worker, Thomas Keegan, began to call her, “My G.” (Id. at 12).

Lynch states that she explicitly told Keegan the phrase was offensive because it was the



                                             Page 5 of 11
equivalent to saying, “My Nigger.” (Id.). Lynch argues that Keegan would substitute “My G” for

“My Girl.” (Rec. Doc. 18, p. 3). After alerting Keegan that “My G” was racial harassment,

Keegan calling Lynch “My Girl” was thenceforth racial harassment as well. (Id.). Also, Lynch

states that when Keegan would say “Step it up,” she thought the remark was exhibiting racial

bias. (Rec. Doc. 31, ¶ 11). The conduct occurred between June 2017 and February 2018 with a

majority of the comments between December 2017 and February 2018. (Rec. Doc. 18, p. 3).

During this period, Lynch also alleges that Keegan along with three other employees refused to

cooperate with Lynch impeding her ability to do her job. (Rec. Doc. 31, ¶ 14). Lynch perceived

these comments to be pervasive and severe. (Id. at 13). In her amended and supplemental

opposition, Lynch contends that she will amend the complaint to specify the number of times

Keegan made harassing remarks. (Rec. Doc. 38, p. 9) She also states that she will amend the

complaint to allege she was upset to the point of taking breaks after encounters with Keegan.

(Id.).

         As a forty-seven-year-old, Lynch also asserts claims that she was subjected to harassing

epithets about her age. (Rec. Doc. 31, ¶ 4). Lynch alleges that Keegan would frequently tell her

to “Step it up.” (Id. at 11). These comments combined with the other alleged misconduct

interfered with her work as she alleged that she stopped to discuss with Keegan why “My G”

was offensive, other co-workers were not cooperating with her, and she tried to file several

complaints. (Rec. Doc. 38, p. 5). Lynch concedes that Forge is correct in pointing out that she

has not pled facts to suggest the frequency of these comments. (Id. at 2). She asserts that she will

make a second amendment to the complaint to sufficiently plead the temporal facts regarding

Keegan’s harassing behavior. (Id. at 3).

         Lastly, Lynch pleads that on five to ten occasions Keegan referred to her as “girl”



                                             Page 6 of 11
including remarks such as “Step it up, girl.” (Rec. Doc. 31, ¶ 12). She states that she perceived

these comments as bias against women. (Id.). This conduct allegedly constituted a pervasive and

severe hostile work environment and impeded her ability to do her job. (Id. at 13).

       The Court will not consider the various proposed amendments for additional facts that

Lynch asserts in the Amended and Supplemental Opposition (Rec. Doc. 38). It is well-

established that, in deciding whether to grant a motion to dismiss, this Court may not “go outside

the complaint.” Rodriguez v. Rutter, 310 Fed.Appx. 623, 626 (5th Cir. 2009) (quoting Scanlan v.

Texas A & M Univ., 343 F.3d 533, 536 (5th Cir.2003)). The Court concludes that Lynch failed to

sufficiently plead specific facts on how the frequency and the content of the epithets were

objectively severe and pervasive. The Fifth Circuit has held that courts should consider the

frequency of the conduct, the severity of the conduct, the degree to which the conduct is

physically threatening or humiliating, and the degree to which the conduct unreasonably

interferes with an employee’s work performance. Stone v. Louisiana Dept. of Revenue, 590

Fed.Appx. 332, 340 (5th Cir. 2015) (citing Weller v. Citation Oil & Gas Corp., 84 F.3d 191, 194

(5th Cir. 1996). Lynch has failed to sufficiently plead facts regarding any of these factors. The

Court declines to find a reasonable inference that the defendant is liable for the misconduct

alleged.

   B. Retaliation under Title VII, 42 U.S.C. § 1981, ADEA

       Retaliation claims pursuant to Title VII, 42 U.S.C. § 1981, and the ADEA are analyzed

under the same framework. Hackett v. United Parcel Service, 736 Fed.Appx. 444, 452 (5th Cir.

2018). In order to state a claim for retaliation, the plaintiff must allege that her employer took an

adverse employment action against her in retaliation for engaging in protected conduct. Stone,

590 Fed.Appx. at 341. An adverse employment action is defined as one that “a reasonable



                                             Page 7 of 11
employee would have found…materially adverse, which in this context means it well might have

dissuaded a reasonable worker from making or supporting a charge of discrimination.” Id.

(quoting Burlington N & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). The Fifth Circuit

defines Title VII and ADEA “protected activity” to include complaints to an employer

specifically reporting harassment based upon race, sex, or age. Harris-Childs v. Medco Health

Solutions, Inc., 169 Fed.Appx. 913, 916 (5th Cir. 2006); see also, Tratree v. BP North American

Pipelines, Inc., 277 Fed.Appx. 390, 396 (5th Cir. 2008). It is essential for a court to find an

element of causation between the complaint and the adverse employment action suffered.

Tratree, 277 Fed.Appx. at 396. The Court notes that “a plaintiff need not make out a prima facie

case of retaliation in order to survive a Rule 12(b)(6) motion to dismiss for failure to state a

claim.” Raj v. Louisiana State Univ., 714 F.3d 322, 331 (5th Cir.2013). The Court needs to

determine only whether Lynch “pleaded factual content [that] allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678, 129 S.Ct. 1937; see Sobranes Recovery Pool I, LLC v. Todd & Hughes Const. Corp., 509

F.3d 216, 221 (5th Cir.2007).

       Lynch alleges that her claims for retaliation began on February 1, 2018. (Rec. Doc. 31, ¶

16). She identifies her discharge as a retaliation for emailing a complaint to her supervisor,

Distefano. (Id. at 49). The complaint identified threats made by David O’Reilly, one of Forge’s

managing members. (Id. at 49). On February 1, 2018, Lynch spoke with O’Reilly about the way

Keegan spoke to her. She asked O’Reilly if Keegan and other co-workers were treating her

rudely because she is a woman. (Id. at 37). O’Reilly then held a joint meeting with Keegan,

Lynch, and two other co-workers in which Lynch stated, “The teamwork is not reciprocated. Is it

because I’m a female…” (Id. at 40). O’Reilly responded by saying that he didn’t want to hear



                                             Page 8 of 11
that comment and it didn’t matter. (Id. at 41).

          On February 2, 2018, Lynch received a termination letter informing her that her position

was “eliminated in [a] corporate restructure.” (Rec. Doc. 31, ¶ 48). Lynch pleads that this is a

retaliation by Forge for her complaint against O’Reilly because Forge, through O’Reilly, had

same-day access to company emails including the one she transmitted to Distefano. (Id. at 47).

She asserts that the termination was proximate to her protected complaint. (Id. at 52). Lynch

supports her retaliation claim with allegations that within a month after her discharge, an email

was disseminated regarding her position which was then filled by a younger white female. (Id. at

51-52).

          The Court finds that Lynch properly alleged a protected activity. Lynch argues that she

sent an email to her supervisor reporting co-worker behavior. (Rec. Doc. 31, ¶ 45). Lynch

questioned if this behavior was based upon her sex and/or race. (Id. at 46). Although not ruling

on the merits at this early stage, the Court also finds that she sufficiently alleged that an adverse

employment action, termination, was closely proximate to her protected complaint. (Id. at 52).

The Supreme Court has held that “temporal proximity alone, when very close, can in some

instances establish a prima facie case of retaliation.” Ganheart v. Brown, 740 Fed.Appx. 386,

389 (5th Cir. 2018) (citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S.Ct. 1508,

149 L.Ed.2d 509 (2001)). In these instances, however, the plaintiff carries the burden to prove

that the protected activity was a but-for cause of the adverse action. Id. (citing Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 360, 133 S.Ct. 2517, 186 L.Ed.2d 503 (2013)). The Court

concludes that a fact finder may draw the reasonable inference that her termination the next day

was out of a retaliation for her complaint. Again, at this early stage the complaint states a valid

claim of retaliation for a sex-based harassment complaint and a race-based harassment complaint



                                             Page 9 of 11
pursuant to Title VII and 42 U.S.C. § 1981.

       The Court dismisses claims for retaliation under the ADEA due to Lynch’s failure to

plead any factual allegations. Lynch asserts that she attempted to make several complaints for

harassment due to her age, race, and gender; however, Forge foreclosed her ability to make these

complaints. (Rec. Doc. 38, p. 17). In order for a plaintiff to successfully plead a retaliatory claim,

she must have engaged in a protected activity such as reporting the behavior by way of a

complaint. Harris-Childs, 169 Fed.Appx. at 916.

   C. Discrimination under Title VII, 42 U.S.C. § 1981, ADEA

        “If the employee can demonstrate that others had influence or leverage over the official

decisionmaker, and thus were not ordinary co-workers, it is proper to impute their discriminatory

attitudes to the formal decisionmaker.” Roberson v. Alltel Information Services, 373 F.3d 647,

653 (5th Cir. 2004) (quoting Russell v. McKinney Hosp. Venture, 235 F.3d 219, 226 (5th

Cir.2000)). The plaintiff must plead sufficient facts to establish (1) a co-worker exhibited

discriminatory animus, and (2) the same co-worker “possessed leverage, or exerted influence,

over the titular decisionmaker.” Id.

       Lynch alleges that her termination “was motivated by the performance complaints of her

three colleagues, primarily Keegan.” (Rec. Doc. 31, ¶ 54). She alleges that Keegan’s remarks

based on her race, gender, and age animus were the “cat’s paw” of O’Reilly’s decision to

terminate her. (Id.). The Court finds that though Lynch pleads factual allegations regarding

Keegan and other co-workers’ animus, she fails to articulate O’Reilly’s position and that Keegan

or any co-worker possessed any leverage. It is not clear from the face of the complaint who

O’Reilly is. It is not clear from the complaint the identity of the individual who allegedly

terminated Lynch. The only connection Lynch draws to O’Reilly and her termination is a blanket



                                            Page 10 of 11
allegation that he had “same-day access” to all company emails. (Id. at 47). O’Reilly had a

conversation with Lynch in which he said, “If we have this conversation again, it will turn out

badly for you;” however, Lynch doesn’t allege any facts that O’Reilly was in a position to

terminate her or that he in fact terminated her. The Court finds that Lynch failed to plead facts to

sufficiently state a claim for “cat’s paw” liability for any discrimination.

IV.    Conclusion

       Accordingly;

       IT IS ORDERED that Defendant’s Rule 12(b)(6) Motion to Dismiss (Rec. Doc. 8) and

Rule 12(b)(6) Motion to Dismiss Claims Raised in Plaintiff’s Amended Complaint (Rec. Doc.

32) are DENIED in part and GRANTED in part. Plaintiff’s only claims that remain include

retaliatory discharge based upon her race and sex pursuant to Title VII and 42 U.S.C. § 1981.

       New Orleans, Louisiana, this 28th day of February, 2019



                                                         __________________________________
                                                                 JUDGE JAY C. ZAINEY
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 11 of 11
